Order entered January 5, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01182-CV

                        VICTOR HERNANDEZ, ET AL., Appellants

                                              V.

                       AMERICAN HOMES 4 RENT PROP TWO,
                      A DELAWARE LTD LIABILITY CO., Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-01640-B

                                          ORDER
       Before the Court is appellants’ unopposed third motion for an extension of time to file a

brief. Appellants state in their motion that the parties have reached a settlement. Appellants

state that they “need a few additional days to obtain the signatures of all interested parties.”

They seek a thirty-day extension to “file the motion to dismiss the appeal or otherwise file

Appellants’ brief.” We GRANT the motion. Appellants shall file either a motion to dismiss or

their brief by JANUARY 28, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE